 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   JASON RUTAN PAPPAS,                      No. ED CV 14-1994-CJC (SS)
12           Petitioner,                      ORDER ADOPTING PROTECTIVE ORDER
                                              PURSUANT TO THE JOINT STIPULATION
13           v.                               OF THE PARTIES
14   AMY MILLER, Warden,
15           Respondent.
16
17
             GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the Court
18
     adopts the protective order jointly submitted and stipulated to by the parties on June 25,
19
     2019.
20
21
     DATED: June 26, 2019                                         /S/
22                                          HONORABLE SUZANNE H. SEGAL
23                                          United States Magistrate Judge

24   Presented by:

25   /s/ Gia Kim
26   GIA KIM
     Counsel for Petitioner
27   JASON PAPPAS
28
